Citation Nr: 9903409	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-34 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service connected 
sinusitis, maxillary, bilateral, postoperative, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision by the Montgomery, 
Alabama, Regional Office (RO).


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating evaluation for his service connected 
postoperative bilateral maxillary sinusitis is well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991).  This finding is 
based in part on his assertion that his service-connected 
disability has increased in severity.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  When the veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim. 38 U.S.C.A. § 5107(a) (1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1155); 38 C.F.R. § 4.1 (1998). The percentage 
ratings for each diagnostic code, as set forth in the VA 
Schedule for Rating Disabilities (Schedule), codified in 38 
C.F.R. Part 4, represent the average impairment of earning 
capacity resulting from disability.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  The severity of the veteran's 
disability is ascertained, for VA purposes, by application of 
the rating criteria set forth in Diagnostic Code 6513 of the 
Schedule, 38 C.F.R. Part 4, § 4.97 (1998). 

The veteran filed his claim for an increased rating 
evaluation in November 1996.  Effective October 7, 1996, the 
general rating criteria for sinusitis (Diagnostic Codes 6510 
through 6514) are as follows: a noncompensable evaluation is 
warranted when sinusitis is detected by X-ray only; a 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. A 30 percent evaluation is warranted there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. A 50 percent evaluation is 
assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries. A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.

A review of the record reveals that the recent VA examination 
reports do not address the frequency and severity of the 
annual episodes of sinusitis, which is now required under the 
revised rating criteria.  Accordingly, the Board is of the 
opinion that a contemporaneous examination is warranted.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment in conjunction with the current 
claim for his service connected 
postoperative bilateral maxillary 
sinusitis that are not already of record.

2.  A VA examination by specialist in 
upper respiratory disorders order to 
determine the nature and severity of his 
service connected postoperative bilateral 
maxillary sinusitis.  The examiner should 
be provided with the veteran's claims 
folder, a copy of this Remand, and a copy 
of the current rating criteria for 
sinusitis, which became effective in 
October 1996.  All appropriate tests and 
studies should be accomplished at this 
time.  It is requested that the examiner 
obtain a detailed history regarding the 
frequency and severity of the sinusitis 
on a yearly basis. 

Thereafter, the case should be reviewed by the RO. If the 
decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case and an opportunity to respond. The case 
should thereafter be returned to the Board for further 
review, as appropriate.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998). 




- 3 -


